Case 1:19-cv-00786-STV Document 9 Filed 05/01/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-CV-00786-JLK-SKC

HOWARD COHAN

               Plaintiff,

V.

GATEWAY LODGING II, LLC

               Defendant.


            JOINT NOTICE OF SETTLEMENT/MOTION TO VACATE ALL
                                DEADLINES


       Plaintiff Howard Cohan and Defendant Gateway Lodging II, LLC hereby notify the

Court that a settlement has been reached in the above-captioned matter. The parties anticipate

filing a stipulated dismissal with prejudice pursuant to F.R.C.P. 41(a)(1) within the next 28 days.

In the meantime, the parties respectfully request that the Court vacate all upcoming deadlines.
Case 1:19-cv-00786-STV Document 9 Filed 05/01/19 USDC Colorado Page 2 of 3




     Dated May 1, 2019


                                        /s Justin L. Cohen____________________
                                        Justin L. Cohen
                                        Brownstein Hyatt Farber Schreck, LLP
                                        410 Seventeenth Street, Suite 2200
                                        Denver, CO 80202-4432
                                        Phone: 303.223.1100
                                        Email: jcohen@bhfs.com

                                        Attorney for Defendant Gateway Lodging II,
                                        LLC


                                        /s Gloria Y. Saad____________________
                                        Gloria Y. Saad
                                        Blackmore Law PLC
                                        21411 Civic Center Drive
                                        Suite 200
                                        Southfield, MI 48076
                                        Phone: 833.343.6743
                                        Email: gsaad@blackmorelawplc.com

                                        Attorney for Plaintiff Howard Cohan




                                    2
Case 1:19-cv-00786-STV Document 9 Filed 05/01/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of May, 2019, I electronically filed the foregoing
JOINT NOTICE OF SETTLEMENT/MOTION TO VACATE ALL DEADLINES with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

Gloria Y. Saad
Blackmore Law PLC
21411 Civic Center Drive
Suite 200
Southfield, MI 48076
gsaad@blackmorelawplc.com



                                    By: _/s Catherine Olguin______________________
                                           Catherine Olguin, Paralegal




                                               3
